I concur in the conclusion reached by Mr. Justice BUFORD, as well as in the reasoning by which he reached the conclusion announced. I think, however, that in this case no question is presented as to the power of the re-enactment by constitutional amendments of a legislative act which has been repealed by a constitutional amendment.
For the purposes of this case it seems to me to be wholly unnecessary to state by constitutional amendment the people of this State may adopt the general law of any civilized country. Aside from the fact that the truth of the proposition is by no means selfevident, or axiomatic, it is unnecessary in this case to discuss it, because, as Mr. Justice BUFORD has so well argued, Section 3448 G. S. of 1906, as amended by Chapter 6861, Acts of 1915, was a valid statute in effect on December 31, 1918, and was not repealed by the constitutional amendment which was adopted in November, 1918, and went into effect January 1, 1919, but was merely suspended. That is to say, the provisions of *Page 210 
the Act had no application to any situation under the constitutional amendment of 1919, but when that provision of the Constitution was repealed in November, 1934, those Acts again became applicable where the sale of intoxicating liquors was permissible under the provisions of the last amendment.